CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Mendes da Costa on 07/30/2021.
The application has been amended as follows: 
4. (Currently Amended) The hand vacuum cleaner of claim 1 wherein [[a]]the pre-motor filter housing air inlet and a pre-motor filter housing air outlet are provided in an upper portion of the pre-motor filter housing.  

7. (Currently Amended) The hand vacuum cleaner of claim 1 wherein the air treatment member has a front end, a rear end, and a central longitudinal axis extending between the front and rear ends of the air treatment member, wherein the hand grip portion extends upwardly and forwardly, and wherein the central longitudinal axis intersects the hand grip portion.  

9. (Currently Amended) The hand vacuum cleaner of claim 8 wherein [[the]]a lower end of the handle houses at least one energy storage member.

23. (Currently Amended) A hand vacuum cleaner comprising: (a) an air flow path extending from a dirty air inlet to a clean air outlet, the dirty air inlet is positioned at an upper end and a front end of the hand vacuum cleaner; 4Appl. No. 15/144,020 Amendment under 37 CFR 1.312 (b) a suction motor and fan assembly positioned in the air flow path, the suction motor and fan assembly having a suction motor axis of rotation; (c) an air treatment member positioned at the front end of the hand vacuum cleaner and in the air flow path; and, (d) a pre-motor filter housing positioned at a lower end of the hand vacuum cleaner, having a pre-motor filter media positioned therein, air passing through the pre-motor filter media exits the pre-motor filter housing in a flow direction, a first portion of [[the]]a pre-motor filter housing sidewall extending in the flow direction comprises a portion of an exterior surface of the hand vacuum cleaner wherein, when the pre-motor filter media is positioned in the pre-motor filter housing, the pre-motor filter media is positioned in the air flow path, wherein a lower end of the pre-motor filter housing, the first portion of the pre-motor housing sidewall and a second portion of the sidewall of the pre-motor filter housing which includes a pre-motor filter housing air inlet together with the pre-motor filter are removable downwardly from the lower end of the hand vacuum cleaner while the air treatment member remains attached to the hand vacuum cleaner.  

27. (Currently Amended) The hand vacuum cleaner of claim 23 wherein the pre-motor filter media has an upstream side, a portion of the pre-motor filter housing is opposed to and faces the upstream side and the portion of the pre-motor filter housing and the first portion of the pre-motor filter housing sidewall comprises the portion of [[an]]the exterior surface of the hand vacuum cleaner.
Allowable Subject Matter
Claims 1, 3-4, 7-9, 11, 16-23, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 7-9, 11, 16-23, and 25-28 are allowed for same reasons cited in the Office action dated 07/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723